             Case 3:18-cv-07354-WHA Document 233 Filed 02/20/20 Page 1 of 8



                                                        Amanda L. Groves (SBN: 187216)
 1   Michael L. Schrag (SBN 185832)
                                                        agroves@winston.com
     Joshua J. Bloomfield (SBN 212172)                  Morgan E. Stewart (SBN: 321611)
 2   Linda P. Lam (SBN 301461)                          mstewart@winston.com
 3   GIBBS LAW GROUP LLP                                WINSTON & STRAWN LLP
     505 14th Street, Suite 1110                        101 California Street, 35th Floor
 4   Oakland, California 94612                          San Francisco, CA 94111-5802
     Telephone: (510) 350-9700                          Telephone: (415) 591-1000
 5   Facsimile: (510) 350-9701                          Facsimile: (415) 591-1400
     mls@classlawgroup.com
 6   jjb@classlawgroup.com                              Kobi K. Brinson (Admitted pro hac vice)
 7   lpl@classlawgroup.com                              kbrinson@winston.com
                                                        Stacie C. Knight (Admitted pro hac vice)
 8   Richard M. Paul III                                sknight@winston.com
     Ashlea G. Schwarz                                  WINSTON & STRAWN LLP
 9   Laura C. Fellows                                   300 South Tryon Street, 16th Floor
     PAUL LLP                                           Charlotte, NC 28202
10   601 Walnut Street, Suite 300                       Telephone: (704) 350-7700
11   Kansas City, Missouri 64106                        Facsimile: (704) 350-7800
     Telephone: (816) 984-8100
12   Facsimile: (816) 984-8101                          Counsel for Defendant
     Rick@PaulLLP.com
13   Ashlea@PaulLLP.com
     Laura@PaulLLP.com
14

15   Counsel for Plaintiffs and the Class

16

17
                               UNITED STATES DISTRICT COURT FOR THE
18

19                                  NORTHERN DISTRICT OF CALIFORNIA

20    ALICIA HERNANDEZ et al., individually             Case No. 3:18-cv-07354-WHA
      and on behalf of all others similarly situated,
21                                                      PROPOSALS FOR DISTRIBUTION OF
                      Plaintiffs,                       CLASS NOTICE BY FIRST CLASS
22
                                                        MAIL AND FURTHER DISCOVERY
23    v.

24    WELLS FARGO BANK, N.A.,
25                    Defendant.
26
27

28
              Case 3:18-cv-07354-WHA Document 233 Filed 02/20/20 Page 2 of 8




 1   I.     INTRODUCTION

 2          On January 29, 2020, this Court certified under Rule 23(b)(3) the following class (the “Class”):

 3              All persons in the United States who between 2010 and 2018 (i) qualified for a home loan
                modification or repayment plan pursuant to the requirements of government-sponsored
 4              enterprises (such as Fannie Mae and Freddie Mac), the Federal Housing Administration
                (FHA), [or] the U.S. Department of Treasury's Home Affordable Modification Program
 5              (HAMP); (ii) were not offered a home loan modification or repayment plan by Wells Fargo
                due to excessive attorney’s fees being included in the loan modification decisioning process;
 6
                and (iii) whose home Wells Fargo sold in foreclosure. Dkt. 217 (“Order”) at 4.
 7          The Court’s Order stated that “By FEBRUARY 20, the parties shall jointly submit a proposal
 8   for Class notification with a plan to distribute notice by first-class mail.” Id. at 11 (emphasis in
 9   original). The parties have met and conferred regarding Class notice and notice distribution, and have
10   agreed on many aspects of the plan and notice. The areas of disagreement are discussed below, and a
11   redline illustrating the differences with respect to the notice is attached as Exhibit A to the Declaration
12   of Michael Schrag (“Schrag Decl.”). A clean version of Plaintiffs’ proposed notice is attached as
13   Exhibit B, and Defendant’s is attached as Exhibit C to the Schrag Declaration.
14          The Order also noted that “[i]f further discovery is needed as to plaintiff Campos or any other
15   issue, the Court is amenable to reopen discovery for a limited period.” Order at 11. As with the notice,
16   the parties’ agreements and disagreements are outlined below. The parties also have submitted
17   proposed orders reflecting their positions regarding reopening discovery and for how long.
18   II.    PLAN FOR DISSEMINATION OF CLASS NOTICE
19           Class notice shall be distributed by first-class mail to all Class members. Class counsel received
20   bids from two experienced and well-regarded claims administrators: Settlement Services, Inc., a
21   division of EpiqGlobal (“Epiq”) and Heffler Claims Group (“Heffler”). While Plaintiffs submit that
22   both would do a competent job, Epiq’s bid of $9,765 was significantly higher than Heffler’s bid of
23   $3,588 because Heffler agreed to perform much of the work at its cost without markup. See Schrag
24   Decl. Exs. D and E. Class counsel therefore proposes that Heffler be appointed as the administrator.1
25   Class counsel agrees to retain the administrator and pay its costs. The parties agree that Heffler will
26
27   1
      Wells Fargo is currently reviewing Plaintiffs’ selection of Heffler, and if Wells Fargo has any
     objections to Plaintiffs’ retention of this particular administrator, agrees to promptly advise Plaintiffs
28   and, if necessary, the Court.
                                                          -1-       PROPOSALS FOR DISTRIBUTION OF CLASS
                                                                  NOTICE BY FIRST CLASS MAIL AND FURTHER
                                                                                               DISCOVERY
               Case 3:18-cv-07354-WHA Document 233 Filed 02/20/20 Page 3 of 8




 1   send out the notice, set up and maintain a website, operate a toll-free number to address questions by

 2   Class members and process opt-outs.

 3            Wells Fargo will provide the names and addresses of all Class members to Class counsel and

 4   Heffler within three business days of the Court’s issuance of an order for the plan and form for Class

 5   notice. Within 14 days after receiving the names and addresses, Heffler will mail Class notice by first-

 6   class U.S. mail (updating addresses using the National Change of Address (NCOA) database) and use

 7   skip-tracing to obtain forwarding addresses for any returned notices.

 8            Also within 14 days after receiving the names and addresses, Heffler will (1) set up and

 9   maintain a website at a URL to be agreed upon by the parties and procured by Heffler, where Class

10   members can learn about the case and view relevant case documents such as the complaint and orders

11   on motions to dismiss and class certification, and (2) set up a toll-free number with a recorded message

12   with information about the case, with the option to speak to a live person. The website will have a full

13   version of the notice in Spanish. The parties will work with the administrator to establish a protocol for

14   processing opt outs, content for the website, and the content of the recorded message.

15            Notwithstanding these agreements, there are a few areas where the parties do not agree, outlined

16   below.

17            1.     Opt Out Deadline. Plaintiffs propose that Class members have 45 days from the first

18   mailing deadline to opt out by mailing opt-out letters to the administrator. Defendant believes Class

19   members should have at least 60 days from that date, to allow time for returned mail, skip tracing, and

20   Class members’ consideration of their options.

21            Plaintiffs’ position: The Federal Judicial Center recommends that class members have at least

22   30 days after notice is mailed to postmark a request for exclusion. In this case, a 45-day opt-out period

23   is sufficient. Because there is no settlement to evaluate, Class members need only decide whether to

24   exclude themselves. Further, it is likely that Wells Fargo has a current address for a high percentage of

25   the 505 class members. As part of its remediation process, Wells Fargo already skip traced class

26   members. Wells Fargo first ran all impacted borrowers’ accounts through an automated skip tracing
27   process and then had a team member manually review any that were not returned with information. For

28   returned mail, Wells Fargo ran a second skip trace and then continued attempting to mail the borrowers

                                                         -2-       PROPOSALS FOR DISTRIBUTION OF CLASS
                                                                 NOTICE BY FIRST CLASS MAIL AND FURTHER
                                                                                              DISCOVERY
             Case 3:18-cv-07354-WHA Document 233 Filed 02/20/20 Page 4 of 8




 1   until the identified addresses were exhausted. Wells Fargo’s success rate was upwards of 90%, on the

 2   higher end of the “reasonable” range of 70-95% noted by the FJC. See

 3   https://www.fjc.gov/sites/default/files/2012/NotCheck.pdf, at 3. Moreover, Class counsel learned from

 4   Heffler that running the names through NCOA database takes very little time. While the timing of

 5   returned mail is always unpredictable, a 45-day opt out period which would be completed in late April

 6   makes more sense than allowing the opt out period to run past the May 11 trial date.

 7          Defendant’s position: Under the Federal Judicial Center guidelines, 30 days is the minimum

 8   time for Class members to receive a notice by mail. The guidelines prefer 60-90 days “from completed

 9   dissemination before deadlines” to allow for “re-mailings, fulfillment of requests for more information,

10   and consideration of rights and options.” See “Judges’ Class Action Notice and Claims Process

11   Checklist and Plain Language Guide,” 2010, accessible at

12   https://www.fjc.gov/sites/default/files/2012/NotCheck.pdf at 4. Defendant spoke with a class action

13   administrator and learned that it can take one to three weeks to determine whether a set of addresses are

14   current and valid through use of the NCOA database and receipt of returned mail, plus another couple

15   weeks to use skip tracing services. Plaintiffs’ proposal thus would leave Class members very little time

16   (and, for some, potentially no time) to make the decision about whether to opt out or remain in the

17   Class. Given the large amounts of individual damages Plaintiffs have claimed to date, the decision

18   whether to participate or pursue an individual claim may be particularly important to many Class

19   members. Plaintiffs claim many Class members are already aware of the underlying issues in the

20   lawsuit because they received a letter from Wells Fargo informing them of the loan modification error,

21   received money pertaining to the error, and may have participated in mediations related to the same

22   facts. However, Class members who have been following the case or otherwise participating in the

23   remediation program are likely those most interested in considering their options before deciding

24   whether to opt out. In addition, it is clear from Wells Fargo’s exercise of issuing subpoenas to

25   California Class members that many of the addresses are indeed out-of-date and will need to be updated

26   through the administrator’s processes. Of the subpoenas served on California Class members, nearly
27   25% were undeliverable due to invalid addresses. Thus, the skip tracing process will need to be re-run

28   for the other Class members, rather than relying on prior updates from the remediation program.

                                                        -3-       PROPOSALS FOR DISTRIBUTION OF CLASS
                                                                NOTICE BY FIRST CLASS MAIL AND FURTHER
                                                                                             DISCOVERY
              Case 3:18-cv-07354-WHA Document 233 Filed 02/20/20 Page 5 of 8




 1           2.      Trial Attendance. Plaintiffs propose advising Class members their attendance is not

 2   required at trial. Defendant disagrees and believes Class members should be advised their attendance

 3   may be required to prove their claim at trial.

 4                Plaintiffs’ position: The Court stated that there will be a class trial to determine liability and

 5   damages on the breach of contract claim. Dkt. 217 at 4. This Court appointed Debora Granja and

 6   Sandra Campos as class representatives, finding them adequate to represent the class of borrowers who

 7   were wrongfully denied a mortgage modification and lost their homes to foreclosure. Id. at 8. Unnamed

 8   class members need not attend trial because Granja and Campos will be there to represent their

 9   interests. As the Supreme Court put it, “an absent class-action plaintiff is not required to do anything.”

10   Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 810 (1985). An absent class member may “opt out,” or

11   “[h]e may sit back and allow the litigation to run its course, content in knowing that there are

12   safeguards provided for his protection.” Id. at 811-12. It therefore makes no sense to require 505

13   individuals to attend the trial.

14                Defendant’s position: Plaintiffs have the burden to prove the elements of the breach of

15   contract claim: (1) the existence of a contract; (2) that they performed or were excused from

16   performing; (3) that the contract was breached; and (4) that damages resulted from the breach. Habitat

17   Trust for Wildlife, Inc. v. City of Rancho Cucamonga, 96 Cal. Rptr. 3d 813, 839 (Cal. Ct. App. 2009).

18   As the Court explained at the January 15, 2020 certification hearing, a Class member may present a

19   circumstance where “the homeowner is a deadbeat; lied to the bank when they got the loan to begin

20   with; never should have gotten the loan to begin with; and, in fact, would have never qualified -- well,

21   let’s say they might have qualified under the computer, but they -- but when you actually get into the

22   actual details of that person’s situation, there is no way they ever could have made the payments. They

23   were going to lose the home anyway. They were -- they acted in bad-faith towards the bank from the

24   get-go.” [T. at 3:21-4:4.] Such a Class member could not win at trial because “even though the

25   computer screwed up, it didn’t cause them any damage.” [T. at 34:22-23.] The Court also

26   acknowledged this issue in its Class Certification Order, where it stated that “[h]ypothetically, one
27   putative class member could be an impoverished individual who attempted to make her mortgage

28   payments, and was wrongfully denied a mortgage modification, while another putative class member

                                                           -4-        PROPOSALS FOR DISTRIBUTION OF CLASS
                                                                    NOTICE BY FIRST CLASS MAIL AND FURTHER
                                                                                                 DISCOVERY
             Case 3:18-cv-07354-WHA Document 233 Filed 02/20/20 Page 6 of 8




 1   could have repeatedly failed to make his mortgage payments due to negligence, but was also denied a

 2   mortgage modification.” Jan. 19, 2020 Order at 9. The trier of fact will need to determine these facts to

 3   establish causation, which requires proof from each Class member. Plaintiffs’ apparent plan – to simply

 4   have their expert provide a damage calculation with no proof the modification-denial caused it – means

 5   the Class claims necessarily will fail. Therefore, Defendant proposes advising the Class members in the

 6   Notice that they may need to attend the trial.

 7   III.   DISCOVERY NEEDED FOR CLASS TRIAL

 8          Non-expert discovery closed on December 18, 2019, before the Court’s certification order. With

 9   respect to the discovery cutoff, and discovery needed for the Class trial, the parties provide the

10   information below.

11          First, the parties agree the cut-off should be extended to March 31, 2020 to provide for

12   production of loan documents for the additional Class members. Specifically, Wells Fargo is in the

13   process of producing agreed-upon loan files for the 483 Class members outside California. Wells Fargo

14   estimates this production will be complete by March 16, 2020.

15          Second, the parties agree expert discovery (which closed on January 23, 2020), should be re-

16   opened as to Class wide damages. Specifically, Plaintiffs will serve an updated expert report on Class

17   damages by April 6, 20202 and Wells Fargo may depose Plaintiffs’ expert regarding the updated report

18   by April 13, 2020. Wells Fargo will produce its opposition report by April 22, 2020, and Plaintiffs may

19   take Defendant’s expert’s deposition regarding the opposition report by April 29, 2020. The parties thus

20   request that expert discovery be re-opened until May 5, 2020.

21          Though not specific to the Class issues, the parties note they had already agreed to waive the

22   discovery cut-off as to certain discovery – namely, Plaintiffs’ depositions of: (a) Wells Fargo employee

23   Mike Nold (Lending Officer); (b) a 30(b)(1) deponent on the topic of the “cap sheets” Wells Fargo

24   created summarizing key facts about each Class member’s modification decisioning (currently

25   scheduled for March 12, 2020 in Des Moines, IA); and (c) Wells Fargo’s designated records custodian.

26   The parties request the discovery cut-off be extended until March 31, 2020 for this purpose as well.

27
     2
      This April 6 deadline is contingent on Wells Fargo producing all Class members’ loan files by an
28   estimated completion date of March 16.
                                                         -5-       PROPOSALS FOR DISTRIBUTION OF CLASS
                                                                 NOTICE BY FIRST CLASS MAIL AND FURTHER
                                                                                              DISCOVERY
              Case 3:18-cv-07354-WHA Document 233 Filed 02/20/20 Page 7 of 8




 1          Also not specific to Class issues, Judge Beeler currently has under submission certain discovery

 2   disputes. The parties are waiting for a ruling and will also continue to meet and confer on those issues.

 3          The parties disagree regarding witnesses Plaintiffs disclosed on December 18, 2019.

 4          Plaintiffs’ position: Plaintiffs’ supplemental disclosures merely include a comprehensive list of

 5   those individuals already identified in Plaintiffs’ responses to Wells Fargo’s interrogatories served in

 6   May 2019 and individuals Plaintiffs mentioned during their depositions. What’s more, most of those

 7   witnesses relate to all the named Plaintiffs’ emotional distress damages. Since only Campos and

 8   Granja’s claims for intentional infliction for emotional distress will be tried in this upcoming trial, the

 9   majority of those witnesses have no relevance to the trial. With respect to the ones that do relate to

10   Campos and Granja, Plaintiffs will identify the ones they intend to call at trial and produce those

11   witnesses for deposition by March 31, 2020.

12          Defendant’s position: Plaintiffs served – on the day of the December 18th discovery cut-off – an

13   updated disclosure identifying 63 new witnesses they apparently intend to call at trial, including

14   numerous family members and medical providers for each named Plaintiff. Under the Court’s

15   scheduling order, such late disclosures are subject to “preclusion under FRCP 37(c),” see Dkt. 63 at ¶ 1,

16   and Wells Fargo requests the Court strike the disclosures. Their position that an unknown number of

17   depositions (they won’t say how many or whose) can simply be taken a month before trial is

18   prejudicial.

19

20   Dated: February 20, 2020                                       Respectfully submitted,

21                                                                   /s/ Michael Schrag
22                                                                   GIBBS LAW GROUP LLP
                                                                     Michael L. Schrag (SBN 185832)
23                                                                   Joshua J. Bloomfield (SBN 212172)
                                                                     Linda P. Lam (SBN 301461)
24                                                                   505 14th Street, Ste. 1110
                                                                     Oakland, California 94612
25
                                                                     Telephone: 510-350-9700
26                                                                   Facsimile: 510-350-9701
                                                                     mls@classlawgroup.com
27                                                                   jjb@classlawgroup.com
                                                                     lpl@classlawgroup.com
28

                                                         -6-        PROPOSALS FOR DISTRIBUTION OF CLASS
                                                                  NOTICE BY FIRST CLASS MAIL AND FURTHER
                                                                                               DISCOVERY
     Case 3:18-cv-07354-WHA Document 233 Filed 02/20/20 Page 8 of 8



                                             Richard M. Paul III
 1                                           Ashlea G. Schwarz
 2                                           Laura C. Fellows
                                             PAUL LLP
 3                                           601 Walnut Street, Suite 300
                                             Kansas City, Missouri 64106
 4                                           Telephone: 816-984-8100
                                             Facsimile: 816-984-8101
 5
                                             Rick@PaulLLP.com
 6                                           Ashlea@PaulLLP.com
                                             Laura@PaulLLP.com
 7
                                             Counsel for Plaintiffs and the Class
 8
                                              WINSTON & STRAWN LLP
 9

10                                            /s/ Amanda L. Groves
                                              Amanda L. Groves (SBN: 187216)
11                                            Morgan E. Stewart (SBN: 321611)
                                              101 California Street, 34th Floor
12                                            San Francisco, CA 94111
                                              Telephone: (415) 591-1000
13
                                              Facsimile: (415) 591-1400
14                                            agroves@winston.com
                                              mstewart@winston.com
15
                                              Kobi K. Brinson*
16                                            Stacie C. Knight*
17                                            300 South Tryon Street, 16th Floor
                                              Charlotte, NC 28202
18                                            Telephone: (704) 350-7700
                                              Facsimile: (704) 350-7800
19                                            kbrinson@winston.com
                                              sknight@winston.com
20                                            *Admitted pro hac vice
21
                                              Counsel for Defendant
22

23

24

25

26
27

28

                                     -7-     PROPOSALS FOR DISTRIBUTION OF CLASS
                                           NOTICE BY FIRST CLASS MAIL AND FURTHER
                                                                        DISCOVERY
